DECISION OF DISMISSAL
Plaintiff appeals concerning certain personal property penalty matters for the 2008-09 tax year. The property subject to the penalty is identified as Account P623363.
                           I. STATEMENT OF FACTS
Plaintiff did not timely file a personal property return for the 2009-09 tax year. As a result, Defendant imposed a penalty in the amount of $3,072.26. Upon appeal to the Multnomah County Board of Property Tax Appeals (BOPTA), the charges were sustained.1 Plaintiff now appeals to the Oregon Tax Court.
Defendant filed its Motion to Dismiss on June 22, 2009.
                                II. ANALYSIS
An aggrieved party may bring an appeal to the local BOPTA. ORS308.296(6)(a).2 That was done by Plaintiff; it did not prevail.
ORS 308.296(6)(c) now controls this situation. It provides that "[a]n appeal may not be taken from the determination of the board under this subsection." As such, this court is without the requisite authority to review Plaintiff's claim on the merits. *Page 2 
                              III. CONCLUSION
Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this ___ day of December 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on December15, 2009. The Court filed and entered this document on December 15,2009.
1 Order in Petition No. 081183, mailed April 10, 2009.
2 All references to the Oregon Revised Statutes (ORS) are to 2007. *Page 1